DETAILED ACTION
Claims 1-13 and 15-24 are presented for examination. Claims 1, 7, 8, 15, and 23 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 1, 8, and 15 recite the phrase “a real-world use environment.” There is some question on the precise scope of what qualifies as a “real-world use environment.” In light of the Specification, i.e. paragraph 34, Examiner is interpreting “real-world use environment” as excluding dedicated testing environments, such as laboratories or quality assurance testing inside a manufacturing facility.
Allowable Subject Matter
Claims 1-13 and 15-24 are allowed.
A statement on reasons for allowance was previously presented in the office action dated 3 November 2020. For convenience, Examiner’s statement of reasons for allowance is restated below:
Damm, P., et al. “Total hip joint prosthesis for in vivo measurement of forces and moments” Medical Engineering & Physics, vol. 32, pp. 95-100 (2010) [herein “Damm”] page 99 section 3.2 “pre-clinical testing” teaches:
The strengths of the implant stem and neck were tested according to the test standard for hip implants (ISO 7206 Part 4/6/8) at a certificated testing laboratory (EndoLab, Germany). Five million cycles with a maximum load of 2.3kN were applied at the head to test the shaft and 10 million cycles with a maximum load of 5.4kN were used to check the dynamic stability of the implant neck. After that the neck was additionally tested …
A test standard is a predetermined load case for the product. A hip implant is product. The load applied for the test standard is a controlled load. However, the laboratory testing as a dedicated testing environment is not “executed in a real-world use environment” as claimed.
Lehmhus, D., et al. “Cloud-Based Automated Design and Additive Manufacturing: A Usage Data-Enabled” Sensors, vol. 15, issue 12, pp. 32079-122 (Dec. 2015) [herein “Lehmhus”] page 32093 figure 7 discloses various options for locating a sensor with a part. Lehmhus figure 7 includes two surface mounted sensors. See further Lehmhus pages 32091-32092 table 2 of integrated sensor systems. Lehmhus page 32094 lines 1-2 disclose “automated pick-and-place system is available for integration of 
US patent 8,126,684 B2 Goel, et al. [herein “Goel”] teaches topology optimization for design of an engineering product. Goel abstract teaches defining a design domain with objectives and constraints. Goel abstract teaches using finite element analysis on different material models configured to cover the range of design variables. The FEA structure response results are used to update the design variables. Goel fails to teach “a predetermined controlled load case for the first product that is executed in a real-world use environment.”
US 2014/0214370 A1 Olhofer, et al. [herein “Olhofer”] design optimization algorithms. Similar to Goel, Olhofer using FEA to optimize design objectives under the constraints of boundary conditions of the design space. See Olhofer paragraph 78. Olhofer fails to teach “a predetermined controlled load case for the first product that is executed in a real-world use environment.”
US patent 10,303,159 B2 Czinger, et al. [herein “Czinger”] column 30 lines 45-53 teach smart nodes of built-in sensors where “data may be captured by sensors integrated into the nodes or joints (smart nodes) for detecting forces.” Czinger column 30 lines 58-60 teach “Data captured from the sensors may provide a real-world performance results of the design in a timely fashion such that further improvement to the design is made possible.” However, Czinger column 30 lines 55-57 teach the uses cases are “The sensor may be detect major failure of the joint or a tube. An integrated sensor may determine whether a joint or other components of the vehicle are fit for service after a crash.” Neither the joint failure detection nor the vehicle crash are “predetermined controlled load cases” as recited in the claims.
None of these references taken either alone or in combination with the prior art of record disclose “each condition comprises a predetermined controlled load case for the first product that is in combination with the remaining elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        2 March 2021